Filed 8/22/22 Munoz v. Ruiz CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 LUIS MUNOZ,                                                  2d Civil Nos. B313762,
                                                                     B316856
      Plaintiff and Respondent,                              (Super. Ct. No. 56-2021-
                                                             00552690-CU-UD-VTA)
 v.                                                             (Ventura County)

 FELIX RUIZ et al.,

      Defendants and Appellants.




       Felix Ruiz and Oxnard Motorsports, Inc. (collectively, Ruiz)
appeal from the unlawful detainer judgment following court trial.
The court awarded the landlord unpaid rent and holdover
damages, and a postjudgment award of attorney’s fees. The
tenant contends the court: (1) erred when it concluded the lease
term was one year, (2) abused its discretion when it amended the
complaint to conform to proof, and (3) abused its discretion when
it ordered attorney’s fees. We vacate the portion of the judgment
for unpaid rent, modify the attorney fee award, and otherwise
affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
                          Lease negotiations
       Luis Munoz leased commercial property to Ruiz for use as a
car dealership. Present during the lease negotiations were
Munoz; his employee, Victor Jimenez; Ruiz; and general manager
of Oxnard Motorsports, Julio Estrella. Ruiz left the meeting
before the lease was signed.
       Munoz initially requested a five-year lease. Estrella
testified five years was too long because the city might shut them
down due to COVID. He said one year would be “ludicrous”
because it takes approximately three months to get a permit to
operate. Both Estrella and Ruiz testified they requested two
years and shook hands with Munoz for two years. But Munoz
and Jimenez testified that Estrella and Ruiz wanted only one
year, and that everyone agreed to one year. The lease was signed
by Munoz and Jimenez, and by Estrella on behalf of Ruiz.
                           Lease provisions
       The lease was adapted from a printed agreement with a
previous tenant. Some language was whited out and some
changes were handwritten.1
       Under the heading “TERM OF LEASE,” paragraph 3.1
stated: “the initial term of this Lease (the ‘Term’) shall be for a
period of ONE year commencing April 1st 2020 (the ‘Lease
Commencement Date’), and expiring on March 31st 2021.”
Paragraph 3.2 stated: “at any time commencing on or after 4-1-
2020 Landlord shall have the absolute and unconditional right to
early terminate the Lease” by “providing ninety (90) days
advance written notice on or any time after 5-1-2020.” Under the

       1   Handwritten portions of the agreement are shown here in
italics.




                                  2
heading “RENT,” paragraph 4.1 stated: “(b) for the period
commencing on 4-1-2020 and continuing through 3-31-2021
Tenant shall pay Landlord Rent in the amount of TEN Thousand
Dollars $10,000.00) per month; and (c) for the period commencing
on 4-1-2021 and continuing through the expiration of the Term,
Tenant shall pay Landlord Rent in the amount of Eleven
thousand Dollars (11,000.00 per month. ON THE 2ND YEAR.”
An amendment incorporated into the lease stated that Ruiz “will
pay $1000.00 per month towards the property taxes starting June
1st, 2020 until March 2021.”
      Jimenez wrote the dates in paragraph 3.1 and the dates
and dollar amounts in paragraph 4.1. The evidence did not
establish who wrote “ON THE 2ND YEAR” in paragraph 4.1.
                        Termination of lease
      On December 11, 2020, Munoz gave Estrella a “90-DAY
NOTICE TO QUIT.” The notice stated that Munoz would seek
possession of the property “AND SUCH DAMAGES AS MAY BE
ALLOWED BY LAW IF YOU DO NOT QUIT.” The notice did
not demand payment of rent (which was not past due at that
time). Munoz testified that he gave the notice “as courtesy, to . . .
vacate the property by end of their lease.” He said it was “[j]ust
to remind them that the lease was going to be over in 90 days.”
      A few minutes after Estrella received the notice, Ruiz
phoned Munoz “to discuss the situation about the new lease.” In
their discussion, the end of the lease was March 31, 2021.
      Ruiz last paid rent in December 2020. He refused to pay
rent unless Munoz extended the lease. Munoz declined to do so.
Ruiz remained in possession of the property until June 2021.




                                 3
                         Initiation of litigation
       Munoz filed an unlawful detainer complaint demanding
possession of the property based on “expiration of a fixed-term
lease.” The complaint requested holdover damages, and
attorney’s fees and costs. While the complaint did not allege
service of a notice to pay rent or quit, the complaint identified
unpaid rent of $33,000.
                         Ruling and judgment
       After trial, the court granted Munoz’s motion to amend the
complaint to include a demand for unpaid rent of $33,000. The
court also found that the lease created a fixed term of one year
and awarded the following damages to Munoz: $33,000 in back
rent for the months of January to March 2021, and $26,400.24 in
holdover damages for the period of April 1 to June 11, 2021. The
court granted Munoz’s postjudgment motion for attorney’s fees of
$13,390 and costs of $580.
                             DISCUSSION
                               Lease term
       The length of the lease term is significant because a tenant
who fails to pay rent after the term expires becomes a tenant at
sufferance and the landlord has the right to eject him as a
trespasser. (Peter Kiewit Sons’ Co. v. Richmond Redevelopment
Agency (1986) 178 Cal.App.3d 435, 445.) Ruiz contends the trial
court erred when it found the lease term was one year. We
disagree.
       “‘We must give significance to every word of a contract,
when possible, and avoid an interpretation that renders a word
surplusage.’” (Jones v. IDS Property Casualty Ins. Co. (2018) 27
Cal.App.5th 625, 638; Civ. Code, § 1641.) An interpretation that
paragraph 4.1 established a two-year term would render




                                 4
meaningless the language in paragraph 3.1 that the “initial term”
was “ONE year . . . expiring on March 31st 2021.”
        Ruiz relies upon Civil Code section 1651, which provides
that written portions of a contract prevail over portions copied
from a form. This rule is of no assistance because both
paragraphs 3.1 and 4.1 contain significant handwritten language.
Nor is Ruiz aided by Civil Code section 1654, which provides that
“the language of a contract should be interpreted most strongly
against the party who caused the uncertainty to exist,” because
the evidence did not establish who added the language about the
second year in paragraph 4.1.
        While the court concluded that “[t]he plain language of this
lease is clear” that the term was one year, the court also relied on
trial testimony to conclude there was a one-year lease.
Exercising our independent review, we find the language of the
lease was ambiguous as to the lease term. Thus, the court
properly admitted extrinsic evidence to construe and interpret
the lease. (Winet v. Price (1992) 4 Cal.App.4th 1159, 1165.)
        “When the competent parol evidence is in conflict, and thus
requires resolution of credibility issues, any reasonable
construction will be upheld as long as it is supported by
substantial evidence.” (Winet v. Price, supra, 4 Cal.App.4th at p.
1166.) “‘[W]e view the record in the light most favorable to
respondents, giving them the benefit of every reasonable
inference and resolving all conflicts in their favor. [Citation.]
“[I]t is not our role to reweigh the evidence, redetermine the
credibility of the witnesses, or resolve conflicts in the
testimony.”’” (Greif v. Sanin (2022) 74 Cal.App.5th 412, 437-438.)
        Here, the court’s finding that the lease was one year is
supported by substantial evidence. The court determined that




                                 5
Ruiz’s “credibility, that he could ill afford, nor would he accept, a
one-year lease, is questionable at best.” For example, Ruiz could
not explain why, if he was unwilling to accept less than two
years, he agreed that Munoz could terminate the lease early upon
90 days’ notice any time after May 1, 2020. The court also
credited the testimony of Munoz and Jimenez that during
negotiations, the parties agreed to one year. And after Munoz
served the 90-day courtesy notice, Ruiz refused to pay rent and
sought a “new lease.” The trial court did not err when it
concluded the lease term was one year.
                    Amendment to conform to proof
       Ruiz contends the trial court abused its discretion when it
amended the complaint to conform to proof. We agree.
       After trial, Munoz asked to amend the complaint according
to proof to include $33,000 in unpaid rent for January through
March 2021. He noted that this amount was written in the
complaint, but he “failed to check the box” adjacent to that
demand. The court granted the motion. The court stated that
“any reasonable person looking at this” would conclude the box
was meant to be checked. The court opined that the courts were
“backlogged,” and “in the name of judicial economy” it would be
“an exercise in futility” to require a separate lawsuit for unpaid
rent.
       When the evidence at trial establishes unlawful detainer,
the court must amend the complaint to conform to proof. (Code
Civ. Proc., § 1173.) We review the order for abuse of discretion.
(Trafton v. Youngblood (1968) 69 Cal.2d 17, 31.) The trial court
found that Munoz meant to check the box demanding $33,000 in
unpaid rent. But in allowing the amendment, the court abused
its discretion because there was no proof of service of a notice to




                                  6
pay rent or quit, which is required to obtain unpaid rent in an
unlawful detainer action.
         Because this unlawful detainer action is based on
expiration of a fixed-term lease, it was properly filed without the
service of a notice to quit, or to pay rent or quit. (Code Civ. Proc.,
§ 1161, subd. 1; Civ. Code, § 1933, subd. 1; McKissick v. Ashby
(1893) 98 Cal. 422, 425; Camp v. Matich (1948) 87 Cal.App.2d
660, 665.) But Munoz is not entitled to unpaid rent because the
complaint did not allege, and the evidence did not show, that
Ruiz was served with a notice to pay rent or quit with a demand
for a specific or estimated amount of unpaid rent. (Code Civ.
Proc., §§ 1161, subd. 2, 1161.1, subd. (a).)
         “‘[T]he unlawful detainer statute is strictly construed and
. . . relief not authorized by that statute may not be given due to
the summary nature of the proceedings.’” (Saberi v. Bakhtiari
(1985) 169 Cal.App.3d 509, 515 (Saberi).) “‘[A] distinction is
made in [Code of Civil Procedure] section 1174 between rent
which has accrued prior to termination of the tenancy and the
damages caused by the unlawful detention after the
termination.’” (Ibid.) In an unlawful detainer case, the court
may award “rent due, if the alleged unlawful detainer be after
default in the payment of rent.” (Code Civ. Proc., § 1174, subd.
(b), italics added.) “Rent . . . is recoverable only when the
proceeding is grounded upon . . . default in the payment of rent.”
(Saberi, at p. 515, italics added; Hudec v. Robertson (1989) 210
Cal.App.3d 1156, 1163.) Munoz concedes, “While further notice
was not required to file this action, a further notice—one to pay
rent or quit—was required to recover the past due rent sought in
the complaint.”




                                  7
       Where unpaid rent cannot be sought in an unlawful
detainer action, it can be sought by filing a separate civil action.
(See Hong Sang Market, Inc. v. Peng (2018) 20 Cal.App.5th 474,
492-497.) The amendment here is not justified by “judicial
economy.” The “landlord’s public policy arguments, for avoiding
multiplicity of actions . . . cannot overcome unequivocal statutory
restrictions.” (Balassy v. Superior Court (1986) 181 Cal.App.3d
1148, 1153.)
       Munoz contends that Ruiz forfeited the objection regarding
unpaid rent by failing to raise it before trial. Not so. In his
answer, Ruiz alleged that paragraph 19, which included the
unchecked box demanding unpaid past rent, was “false.” Ruiz
also alleged an affirmative defense that the complaint failed to
allege service of a notice to quit.
       We also reject Munoz’s contention that the lack of evidence
of service of a notice to pay rent or quit was based on Ruiz’s
“improper objection” to the evidence. “Under the doctrine of
invited error, a party may not object to the sufficiency of the
evidence to support a finding against him when the lack is the
result of improper exclusion of evidence at his own instance.”
(Chakalis v. Elevator Solutions, Inc. (2012) 205 Cal.App.4th 1557,
1570 [relevance objection “not well taken” because evidence
clearly relevant].) Here, the court properly sustained Ruiz’s
relevance objection regarding service of a notice to pay rent or
quit because the complaint was based solely on expiration of a
fixed-term lease.
       Because there was no evidence of a notice to quit or pay
rent served on Ruiz, the court abused its discretion in granting
the amendment. Accordingly, the portion of the judgment for
$33,000 in unpaid rent is vacated.




                                 8
                            Attorney’s fees
       The court awarded Munoz attorney’s fees pursuant to the
attorney’s fee provision of the lease. (Civ. Code, § 1717.) We
review the court’s award of attorney’s fees for abuse of discretion.
(Mountain Air Enterprises, LLC v. Sundowner Towers, LLC
(2017) 3 Cal.5th 744, 751.) As discussed below, we conclude that
the award was based on a mathematical error and modify it.
       Munoz’s counsel submitted a motion for attorney’s fees,
supported by his declaration and an invoice. He stated that his
usual hourly rate was $350. He charged an unlawful detainer
“Standard Flat Fee” of $1,500 for document review, filing the
complaint, and preparation for a “standard trial.” He requested
additional fees for 38.6 hours at the “discounted hourly rate” of
$275 for responding to discovery requests, opposing a motion for
summary judgment, and trial. He calculated total fees of
$13,390.
       “‘California courts do not require detailed time records, and
trial courts have discretion to award fees based on declarations of
counsel describing the work they have done and the court’s own
view of the number of hours reasonably spent. [Citations.]’”
(Syers Properties III, Inc. v. Rankin (2014) 226 Cal.App.4th 691,
698.) The court may reasonably rely on “block billing,” which
lists several tasks during various blocks of time, where, as here,
the attorney’s time was spent solely on contractual claims
covered by the attorney’s fee provision. (Heritage Pacific
Financial, LLC v. Monroy (2013) 215 Cal.App.4th 972, 1010-
      2
1011.)


      2
       Ruiz takes issue with a billing item for “Grab burger”
during the lunch recess at trial. This brief meal was included in




                                 9
       Nor did the trial court err when it included fees for
“clerical” work counsel performed, such as filing documents and
preparing proofs of service. An attorney’s fee award may include
clerical services, which are typically included in the attorney’s
hourly rates. (City of Oakland v. McCullough (1996) 46
Cal.App.4th 1, 7.) In including those fees, the court properly
considered that counsel was a sole practitioner with only a
part-time assistant.
       But the order was based in part on a mathematical error by
counsel. The court ordered attorney’s fees of $13,390, which
counsel said was based on a flat fee of $1,500 plus 38.6 hours at
$275 per hour. The correct calculation is $12,115 ($1,500 plus
38.6 hours multiplied by $275).
       The court’s order stated that attorney’s fees were
determined by the lodestar method of multiplying the number of
hours reasonably expended by a reasonable hourly rate.
(Ketchum v. Moses (2001) 24 Cal.4th 1122, 1131-1132.) Although
the court stated that reasonable rates for attorney services in
Ventura County range from $250 to $450 per hour, those rates
were not included in the declaration or other pleadings upon
which the motion was based, and the court gave no indication
that it based the award on a rate other than the $275 per hour
requested by counsel. The court stated that the attorney fee
request was based on 38.6 hours.
       Based on the discrepancy in the amount of the attorney fee
award, rather than subject the parties to the additional expense


a block of 1.25 hours that also included the entire morning
session of trial, developing strategy, reviewing testimony, and
developing argument. Inclusion of this item does not warrant
reversal of the order.




                                10
and delay of a remand for recalculation, we modify the amount to
$12,115. (Sagadin v. Ripper (1985) 175 Cal.App.3d 1141, 1170.)
                          DISPOSITION
      The judgment is vacated in part to strike the award of
unpaid rent of $33,000. The attorney fee award is modified to
$12,115. In all other respects, the judgment and the
postjudgment order awarding attorney’s fees and costs are
affirmed. Each party shall bear their own costs on appeal.
      NOT TO BE PUBLISHED.




                                     BALTODANO, J.


We concur:



             YEGAN, Acting P. J.




             PERREN, J.




        Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                11
                   Julia Snyder, Commissioner

                Superior Court County of Ventura

                 ______________________________



       Martin & McCormick, John D. Martin and Kathy J.
 McCormick for Defendants and Appellants.
       Law Office of Ball & Yorke and Esther R. Sorkin for
Plaintiff and Respondent.